-     ,


                                                                  W31


          OFFICE   OF   THE ATTORNEYGENERAL        OF   TEXAS

                               AUSTIN




    BaacwabloGliffapd9. Roe
    OountyAttorney
    maala County
    Cart&age,Texas




             Your writt8ara
    been ncrelvedand eamide
    as iollwfs,
                                                 a bottllag




                                           11s tlmae &i&a
                                           out %srt Texas.
                                            otthlsmw3.d be
                                            llag or lottmy.
                                             buy l drink aad
                                                 It ‘18 aot fop
                                         gala   other than tb8
                                        tated   above, 18 sly
  .




               Artiolo 659 of tha Paral Code of thr                 State of
TUW,        1925, proride  as r0iollovsr

               "Xi say parsan 8hnl1 aatablish                a lottely
       or di&908e       Or 8tk~ WeAte,       real     Or p0rSmai,
       by lottory,       km sbll be f%iwd not lese than
       06    hundmd      nor mom than OLD@thousandUollars~
       QF ii    3~17 pOr8C$X 8hll     8di,          OrrW   rOF Bale OF
       keep for sale say tioket or part tloketIn any
       lottery,b ehall be fined not leas thea teut
       nor more t&n fif%y dollara.*
           This depmtamt held in op.SrUmRo. O-1918 that
the olereaotr easeatialto a iottmy aya (1) a prize; (2)
ohwoo;  (3) a oamIdwatlQa.    City or Ylnk vs. GrIfrIthAmuse-
awt cacaslry  (auprew Cow), loo 3. Y. d")f&! J C#rIyIth
moment     Cwpwy ~8. m,       98 8. W. ( d)
          It is olear the Pi~8,t; tw oletemta are preseatt
the prize is a "cma" drini:to tuo su33essfLil  perams out
or tam&y-four ori~;itaalywohasero; li!cw&m the "abMo0"
llo tmntobarly  am-8    vhfttt the UddS a?0 camidsrad by
3fhi0htwo out 0r tvmy-ropr puroha8ers 0r drwca, aii my-
iag ttu 8aa4 originai          aoarido~ticaa,          imp ii they me
8mll.d upaa by "Ladr Luok" raoelvothe fr0e' drlnk8. Ye
belleoo thu tblrd alesamt,that of ma81dera~lCmlis llk~-
V18e ik”eaGAt *mder the if&8 oubmlttorlsy sou. fn t&8 OCII-
motion YO sa3.lyour attesltlan to tie diseumim  aad author-
itie    ofted in       oar oplnlat   Ro. D-2&3,            a so?g of uhloh   ve
are ea431083ng r0r your asslstanue. Ue belisvsthe authori-
tie8 tboab dl80288ed sad olted we epuallyappllcrrble    to
POW 8ubnitt.d~08ittfXL.
           x0U wo thOZ?OrWtI   lu8J?OOtw rdY%Wd at it i8
the Opinit%L Or this d8pWttWttt   that fib PPOPO~O~ 8Y8tW Or
8ah4w,   rubanitted in fo\tr P@qUkWt, CWtihUt08 * 1OttUy and
18 praUb;tcsd by Artisle:654 of tha Pen81 Cod. of the Mate
0r TUW,        1925.

                                                                                  .